Bloodworth, J.
1. The excerpt from the charge of the court, complained of in the motion for a new trial, contains a correct statement of the .law. If a fuller charge was desired an appropriate and timely written request should have been made therefor. “A correct statement, of the law applicable to the case is not erroneous because the court failed in the same connection to give the jury other and fuller instructions.” Killian v. State, 19 Ga. App. 750 (2) (92 S. E. 227) ; Hill v. State, 18 Ga. App. 259 (89 S. E. 351), and cases cited.
2. There was ample evidence to support the verdict.

Judgment affirmed.


Broyles, P. J., and Harwell, J., concur.